Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgement is made of Applicant’s claimed domestic priority under 35 U.S.C. § 119(e), of U.S. Provisional Application Serial No. 62/061,569, filed October 8, 2014.


Status of the Claims
The amendment dated 11/08/2015 is acknowledged.  Claims 1-37 are pending.  Claims 6-7 are withdrawn from consideration.  Claims 1-5 and 8-37 are under examination.

Election/Restrictions 
Applicant’s election of species in the reply filed on 12/07/2021 is acknowledged.  Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.  Applicant elects the following species: Claim 4: HIV gag gene.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claims 17, 34-36 are objected to for the following informalities:
Claim 17 is objected to as being dependent upon a rejected base claim,
Claims 34 and 36 recite “the method of any one of claim 1”.  The claims should recite “the method of claim 1”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 recites “the HIV antigen is substantially”.  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-5 and 8, 14, 16, 18, 27-33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gallarda et al. “Gallarda” (WO1995023973) in view of Slupsky (WO2014071411).
	The claims are directed to a method for determination of HIV infection and estimation of HIV infection recency, the method comprising the steps of: a} providing a sample comprising HIV specific antibodies; b} performing an HIV infection confirmation assay on the sample; and c} performing an HIV infection recency determination assay on the sample; wherein step (6b) and step (c} are performed simultaneously, thereby enabling simultaneous determination of HIV infection and HIV infection recency in the sample.
Regarding claims 1, Gallarda discloses a method for determination of HIV infection (The methods of the present invention are advantageously used, page 9 lns. 22 and 23; An assay to simultaneously detect the presence of HIV-1… and/or HIV-2, Abstract), the method comprising the steps of: a) providing a sample comprising HIV specific antibodies (The detection of HIV antigen analyte and or HIV-1 and HIV-2 antibody analytes in a test sample of the present invention can be performed, page 8 lns. 4-6), b) performing an HIV infection confirmation assay on the sample (the assay can be optimized even further to detect both HIV p24 antigen which is present early in the course of infection and also in the final stages of HIV infections, as well as HIV antibodies which appear later in infection at the time of seroconversion, page 33, lns. 29-33), but fails to explicitly disclose estimation of HIV infection recency and c) performing an HIV infection recency determination assay on the sample, wherein step (b) and step (c) are performed simultaneously, thereby enabling simultaneous determination of HIV infection and HIV infection recency in the sample.
	In view of Slupsky, is in the field of determining the state of a disease in a subject (Abstract), and teaches estimation of HIV infection recency and performing an HIV infection recency determination assay on a sample (The method described herein relates to distinguishing between disease states using biomarker profiles, such as determining HIV recency, page 1 lns. 8 and 9; After analysis of samples (described above), we determined the sensitivity, specificity, False Recent Rate {“FRR”) and Mean 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gallarda to include two or more assays run simultaneously as disclosed by Slupsky.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because separation of solid phase components would not be required if more than one solid phase was utilized, and the assay could be quality controlled for individual analytes which were to be detected in the simultaneous assay.
	Regarding claim 2, Gallarda discloses the method of claim 1, further comprising step d) performing an HIV-1/HIV-2 infection differentiation assay on the sample, thereby enabling differentiation between HIV-1 and HIV-2 infection in the sample (simultaneously detecting the presence or amount of antibodies to HIV-1 and HIV-2 in a test sample comprising: (a) a HIV-1 antigen capture reagent… (b) a HIV-2 antigen capture reagent, (claim 14; in a preferred embodiment, the antigen of the indicator reagent is a synthetically- or recombinantly-produced antigen capable of binding to the immunodominant regions of the core and env proteins of HIV-1… the antigen used in the HIV-2 indicator reagent is a synthetically produced peptide corresponding to the immunodominant region of gp36 of HIV-2 and is characterized by its ability to immunoreact with antibodies induced by HIV-2 page 12 lns. 26-33).
	Regarding claim 3, Gallarda discloses wherein the HIV infection confirmation assay is an immunoassay comprising a plurality of solid phases coated with antigens specific for HIV antibodies (Hiv immunoassay, Title; The capture reagents of the present invention comprise a specific binding member for each of the analytes of interest which are attached to at least one solid phase ... This attachment can be achieved, for example, by coating the specific binding member onto the solid phases, Page 14, Lns.
21-33; Example 3 Coating Procedure ... solid phase was coated with HIV antigen, Page 33 Ln. 35- Page 34 Ln. 2; the detection of one or more analytes using two or more solid phases is the subject matter, Page 6, Lns. 4 and 5; coated simultaneously with recombinant HIV-1 and HIV-2 p41 antigens, Page 39, Lns. 16 and 17).

Regarding claim 5, Gallarda discloses wherein the distinct HIV antigen derived from the HIV gag gene is capsid protein p24 or a fragment, variant, or derivative thereof (HIV- 1 p24 gag immobilized on one or more solid materials to form a first mixture, Page 7, Lns. 5 and 6).
Regarding claim 8, Gallarda discloses a method for determination of HIV infection (The methods of the present invention are advantageously used, page 9 lns. 22 and 23; An assay to simultaneously detect the presence of HIV-1… and/or HIV-2, Abstract), the method comprising the steps of: a) providing a sample comprising HIV specific antibodies (The detection of HIV antigen analyte and or HIV-1 and HIV-2 antibody analytes in a test sample of the present invention can be performed, page 8 lns. 4-6).
It would have been obvious to one of ordinary skill in the art to confirm the sample as an HIV positive sample when HIV specific antibodies against at least two HIV gen products are detected by confirmation assay.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to improve accuracy of the test samples but also for the benefit of performing an HIV-1/HIV-2 infection differentiation assay on the sample, thereby enabling differentiation between HIV-1 and HIV-2 infection in the sample (simultaneously detecting the presence or amount of antibodies to HIV-1 and HIV-2 in a test sample (claim 14 of Gallarda).
	Regarding claim 14, Gallarda discloses wherein the HIV-1 / HIV-2 infection differentiation assay is an immunoassay comprising a solid phase coated with an antigen derived from an HIV-2 gene or a fragment, variant, or derivative thereof (simultaneously detecting the presence or amount of antibodies to HIV-1 and HIV-2 in a test sample comprising: (a) a HIV-l antigen capture reagent... (b) a HIV-2 antigen capture reagent, Claim 14; In a preferred embodiment, the antigen of the indicator reagent is a synthetically- or recombinantly-produced antigen capable of binding to the immunodominant regions of the core and env proteins of HIV-1 ... the antigen used in the HIV-2 indicator reagent is a synthetically produced peptide corresponding to the immunodominant region of gp36 of HIV-2 and is characterized by its ability to immunoreact with antibodies induced by HIV-2, Page 12, Lns. 26-33).

	Regarding claim 18, Gallarda discloses wherein the sample is confirmed as an HIV-2 positive sample when HIV-2 specific antigens or fragments, variants, or derivatives thereof coating the solid phase are reactive with one or more antibodies in the sample (simultaneously detecting the presence or amount of antibodies to HIV-1 and HlV-2 in a test sample comprising: (a) a HIV-1 antigen capture reagent ... (b) a HIV-2 antigen capture reagent, Claim 14; In a preferred embodiment, the antigen of the indicator reagent is a synthetically- or recombinantly-produced antigen capable of binding to the immunodominant regions of the core and env proteins of HIV-1 ... the antigen used in the HIV-2 indicator reagent is a synthetically produced peptide corresponding to the immunodominant region of gp36 of HIV-2 and is characterized by its ability to immunoreact with antibodies induced by HIV-2, Page 12, Lns. 26-33).
	Regarding claims 19-26, the method of claim 14, Gallarda discloses the limitations of the solid phases in separate reaction vessels in a plurality of wells/channels (page 15 lines 20-37 and page 16).  It is not inventive and considered routine and obvious to one of ordinary skill in the art to conduct the method with microarrays that are conventional to one of ordinary skill in the art.
	Regarding claim 27, Gallarda discloses wherein the assays are enzyme-linked immunosorbent assays (ELISAs) or enzyme immunoassays (EIAs) (detect the presence of antibodies to the HIV virus in human sera used an enzyme linked immunosorbent assay (ELISA) method employing as the antigen, Page 3, Lns. 5-8).

diagnostic or screening assay when the sample has not been previously tested with an HIV diagnostic or screening test ([There is no indication of previous testing with an HIV diagnostic or screening test in any embodiment of Abbott.]).
	Regarding claim 29, Gallarda discloses a method (The methods of the present invention are advantageously used, Page 9, Lns. 22 and 23), the method comprising: a) providing a set of samples comprising HIV specific antibodies, wherein the set of samples is derived from a plurality of individuals within the population (Evaluation was conducted on ... 153 HIV-1 seroconversion samples derived from 19 individuals, Page 49, Lns. 25-30; The detection of HIV antigen analyte and or HIV-1 and HIV-2 antibody analytes in a test sample of the present invention can be performed, Page 8, Lns. 4-6),
	Gallarda does not teach estimating HIV incidence in a population, samples derived over a period of time, b) performing HIV infection recency determination assays on the set of samples, c) determining the percentage of recent HIV infections over the period of time, wherein the percentage of recent HIV infections over the period of time provides an estimate of HIV incidence in the population.
Slupsky, however teaches estimation of HIV infection recency, and estimating HIV incidence over a period of time (The method described herein relates to distinguishing between disease states using biomarker profiles, such as determining HIV recency and may be particularly useful for incidence measurement, Page 1, Lns. 8-1 O; After analysis of samples (described above), we determined the sensitivity, specificity, False Recent Rate ("FRR") and Mean Duration of Recent Infection ("MDRI") of both the urinary and plasma and serum metabolomics HIV
recency assays, Page 24, Lns. 4-7; Duration of recency is key to accurate incidence measurement, but unreasonably large sample sizes are needed for cross sectional surveys using current serologic assays. We anticipate that using 1 H NMR-based metabolite analysis, we will be able to classify unknown samples as recent or non-recent with high confidence. (FRR < 5%, and MDRI of 4 months), Page 21, Lns. 6-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gallarda to include estimation of HIV infection recency, and estimating HIV incidence over a period of time as taught by Slupsky.  One of ordinary skill in the art would have been motivated with a 
	Regarding claims 30-33, Gallarda does not teach wherein the period of time is 6, 12, 18 and 24 months, respectively.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the period of time is 6 months.  One of ordinary skill in the art would have been motivated to adjust the period of time with a reasonable expectation of success since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to optimize the usefulness of the epidemiological data yielded by adjusting the durations.
	Regarding claim 35, Gallarda discloses wherein the HIV infection recency determination assay uses an additional solid phase coated with optimal amounts of the same HIV antigen as the undercoat (It is contemplated that different ratios of capture reagents attached to solid phases could be utilized in such an assay, to optimize analyte(s) detection, Page 20, Lns. 11-13; the detection of one or more analytes using two or more solid phases is the subject matter, Page 6, Lns. 4 and 5; coated simultaneously with
recombinant HIV-1 and HIV-2 p41 antigens, Page 39, Lns. 16 and 17).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claims 9-13, 34, 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gallarda et al. “Gallarda” (WO1995023973) in view of Slupsky (WO2014071411).  The teachings of Gallarda and Slupsky are outlined above and incorporated herein.
Regarding claim 9, Gallarda discloses the method of claim 1, but fails to explicitly disclose wherein the HIV infection recency determination assay is an immunoassay comprising a solid phase undercoated with an HIV antigen.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gallarda to include an immunoassay comprising a solid phase undercoated with an HIV antigen as taught by lsomura.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success as an increase in solid phase surface area when using beads are advantageously conducive to high levels of sensitivity in carrying out immunological reactions (lsomura, Col. 1, Lns. 18-20) and a target antibody can be measured by using a particular antigen (lsomura, Col. 5, Lns. 25-27).
Regarding claims 10, 12 and 13, Gallarda discloses wherein the immunoassay for HIV infection recency determination assay comprises an additional solid phase coated with an optimal amount of the same HIV antigen as the undercoat (It is contemplated that different ratios of capture reagents attached to solid phases could be utilized in such an assay, to optimize analyte(s) detection, Page 20, Lns. 11-13; the detection of one or more analytes using two or more solid phases is the subject matter, Page 6, Lns. 4 and 5; coated simultaneously with recombinant HIV-1 and HIV-2 p41 antigens, Page 39, Lns. 16 and 17).  With respect to claim 12, it would have been obvious to one of ordinary skill in the art to detect the signal from the solid phase undercoated and coated with the antigen to determine recency based on the teachings of Gallarda.  With respect to claim 13, determining the recency of an HIV individual based on a signal cutoff value is not inventive and considered routine and obvious to one of ordinary skill in the art.  Determining cutoff values are routine and merely optimization of a method in determining an outcome.
Regarding claim 11, Gallarda discloses comprising detecting a signal from the solid phase and using the signal to determine whether the sample is from a recently HIV infected individual (the assay can be optimized even further to detect both HIV p24 antigen which is present early in the course of infection and also in the final stages of HIV infections, as well as HIV antibodies which appear later in infection at the time of seroconversion, Page 33, Lns. 29-33).
Regarding claim 34, Gallarda discloses the method of claim 1, but does not explicitly disclose wherein the HIV infection recency determination assay is an immunoassay comprising a solid phase undercoated with an HIV antigen.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gallarda to include an immunoassay comprising a solid phase undercoated with an HIV antigen as taught by lsomura.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success for the reason that an increase in solid phase surface area when using beads are advantageously conducive to high levels of sensitivity in carrying out immunological reactions (lsomura, Col. 1, Lns. 18-20) and a target antibody can be measured by using a particular antigen (lsomura, Col. 5, Lns. 25-27).
Regarding claim 36, Gallarda further discloses detecting a signal from the solid phase coated with optimal amounts of the same antigen (It is contemplated that different ratios of capture reagents attached to solid phases could be utilized in such an assay, to optimize analyte(s} detection, Page 20, Lns. 11-13;} to determine whether the sample is from a recently HIV infected individual (the assay can be optimized even further to detect both HIV p24 antigen which is present early in the course of infection and also in the final stages of HIV infections, as well as HIV antibodies which appear later in infection at the time of seroconversion, Page 33, Lns. 29-33), and using a signal multiple (R-Factor) of the two solid phases (It is contemplated that all solid phases be present during the quantitation of signal, Page 15, Lns. 16-18; The presence of either analyte is determined by detecting the signal generated in connection with the complexes formed on the solid phase as an indication of the presence of one or more analytes in the test sample. If the indicator employs an enzyme as the signal generating compound (label), then the signal can be detected visually or measured spectrophotometrically. Or, the label can be detected by the measurement of fluorescence, chemiluminescence, radioactive energy emission, etc., depending on the label used to generate the signal, Page 19, Lns. 27-36), 

Isomura, however, teaches an immunoassay comprising a solid phase undercoated with an HIV
antigen (when an antibody or antigen is bound thereto, the gelatin-coated magnetic particles of this invention can be used in immunoassay, Col. 4, Lns. 32-34; the antigen to be used includes viruses such as HIV, Col.4, Lns. 44-45; binding an antigen ... to the gelatin-coated magnetic particles, the physical adsorption method or the chemical binding method can be used .... carried out by reacting said particles with an antigen, Col. 4, Lns. 48-52; antigen-bound gelatin-coated magnetic particles, Col. 6, Lns. 35-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gallarda to include an immunoassay comprising a solid phase undercoated with an HIV antigen as taught by lsomura.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success as an increase in solid phase surface area when using beads are advantageously conducive to high levels of sensitivity in carrying out immunological reactions (lsomura, Col. 1, Lns. 18-20) and a target antibody can be measured by using a particular antigen (lsomura, Col. 5, Lns. 25-27).
Regarding claim 37, Gallarda discloses wherein the sample is from a recently HIV infected individual when the signal is below a cutoff value (the assay can be optimized even further to detect both HIV p24 antigen which is present early in the course of infection and also in the final stages of HIV infections, as well as HIV antibodies which appear later in infection at the time of seroconversion, Page 33, Lns. 29-33; The cutoff value was established as 0.1 OD +mean OD of the negative control. Thus, serum samples were considered reactive (positive) ... the sample to cutoff value, Page 28, Lns. 21-23).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648